Sutton, J.,
dissenting. 1. Before one occupying the premises of another can be summarily dispossessed under the Code of 1910, § 5385, the relation of landlord and tenant must exist between the parties. Henry v. Perry, 110 Ga. 630 (36 S. E. 87); Watson v. Toliver, 103 Ga. 123 (29 S. E. 614); Edwards v. Blackshear, 24 Ga. App. 622 (101 S. E. 585); Collier Inc. v. Buice, 36 Ga. App. 198 (136 S. E. 287).
2. “Where one is employed to work for part of the crop, the relation of landlord and tenant does not arise. The title to the crop, subject to the interest of the cropper therein, and the posses-, sion of the land, remain in the owner.” Code of 1910, § 3707. Where the contract of a cropper has expired and he continues in possession of the premises, his occupancy is not changed immediately to a tenancy at will or by sufferance, but to have that effect his subsequent occupancy must be for a sufficient length of time to warrant an inference of consent to a different holding than that of a cropper. MacKenzie v. Minis, 132 Ga. 323 (5) (supra). Under the evidence in this case, the defendant’s contract as a cropper was for the year 1933, and expired on December 31, 1933, and the defendant had no right to remain in the plaintiff’s house after that time. The dispossessory warrant proceeding was issued against the defendant on January 8, 1934. The only evidence introduced was that of the plaintiff, quoted in the opinion by Judge Stephens. I am of the opinion that, under the evidence and the law applicable *705thereto, the relation of landlord and tenant did not exist or arise between the parties in this case, and that the court properly awarded a nonsuit. I dissent from the opinion of the majority of the court.